 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11   THOMAS LEE GLEASON, JR.,                No. CV 15-08380-CBM (DFM)
12                     Plaintiff,
                                             JUDGMENT
13                v.
14   L. FRANKLIN, et al.,
15
                       Defendants.
16
17
18
           Pursuant to the Court’s Order Accepting the Report and
19
     Recommendation of United States Magistrate Judge, IT IS ADJUDGED that
20
     Plaintiff’s claims against Defendants Hughes, Curiel, Buechter, Jackson,
21
     Marshall, Sullivan, and Wofford are dismissed without prejudice.
22
23
24
     Dated: March 1, 2019 ______         _____________________________
25
                                               CONSUELO B. MARSHALL
26
                                               United States District Judge
27
28
